ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 101
2.	Per Examiner’s amendments with respect to claims 1 and 17, the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter, has been withdrawn.   
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Tanya Gaylord  (Reg. # 71,344) on 01/25/2022.  The application has been amended as follows:  
As Per Claim 1, the entire Claim 1 has been replaced by the amended 
Claim 1:

--1.	 A method for testing an autonomous vehicle, executed by an apparatus for testing the autonomous vehicle, and the method  comprising:
a)	obtaining detection information of the autonomous vehicle, wherein the detection information   indicates a test result obtained when a detecting apparatus in the autonomous vehicle tests the autonomous vehicle; and
b)	generating a test interface according to the detection information, the test interface comprising a vehicle environment display interface and at least one of the following: a monitoring warning display interface, a debugging problem recording interface, and a path display interface; 
 c)  displaying a surrounding environment of the autonomous vehicle during the test on the vehicle environment display interface; 
 d)  performing at least one of: 
d1) displaying warning information of the autonomous vehicle during the test on the monitoring warning display interface; 
d2)   displaying and recording debugging problem information of the autonomous vehicle during the test on the debugging problem recording interface;  or 
d3)  displaying path information of the autonomous vehicle during the test on the path display interface; and
e)	 sending the detection information to a server, so that the server generates and displays the test interface according to the detection information.--

As Per Claim 9, the entire Claim 9 has been replaced by the amended 
Claim 9 :
--9.	An apparatus for testing an autonomous vehicle, comprising: a storage medium having program instructions stored therein and a processor that;
  when executing the program instructions is configured to   :
a )	obtain detection information of the autonomous vehicle, wherein the detection information   indicates a test result obtained when a detecting apparatus in the autonomous vehicle tests the autonomous vehicle; 
b)	generate a test interface according to the detection information, the test interface comprising a vehicle environment display interface and at least one of the following: a monitoring warning display interface, a debugging problem recording interface, or a path display interface; 
c)	  display a surrounding environment of the autonomous vehicle during the test on the vehicle environment display interface;
d)	perform at least one of:
d1)   displaying warning information of the autonomous vehicle during the test on the monitoring warning display interface; 
d2)  displaying and recording debugging problem information of the autonomous vehicle during the test on the debugging problem recording interface; or 
d3)  displaying path information of the autonomous vehicle during the test on the path display interface; and
e)  send the detection information to a server, so that the server generates and displays the test interface according to the detection information.--


As Per Claim 17, the entire Claim 17 has been replaced by the amended Claim 17 :
--17.	  A method for testing autonomous vehicles  executed by a computer comprising a non-transitory storage medium having computer instructions stored therein and a processor executing the computer instructions,   the method comprising:
a)	obtaining detection information of the autonomous vehicle, wherein the detection information indicates a test result obtained when a detecting apparatus in the autonomous vehicle tests the autonomous vehicle; and
b)	generating a test interface according to the detection information, the test interface comprising a vehicle environment display interface and at least one of the following: a monitoring warning display interface, a debugging problem recording interface, and a path display interface; 
c)	displaying a surrounding environment of the autonomous vehicle during the test on the vehicle environment display interface;
d)	performing at least one of:
d1) displaying warning information of the autonomous vehicle during the test on the monitoring warning display interface; 
d2) displaying and recording debugging problem information of the autonomous vehicle during the test on the debugging problem recording interface; or 
d3) displaying path information of the autonomous vehicle during the test on the path display interface; and
e)	sending the detection information to a server, so that the server generates and displays the test interface according to the detection information.--

4.	Claims 7 and 15 are cancelled by Examiner’s amendment. 

Allowable Subject Matter
5.	  Remaining Claims 1, 3-6 , 8-9, 11-14 and 16-17 are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination an apparatus, computer instructions and a method for testing an autonomous vehicle, comprising, among other limitations, obtaining detection information of the autonomous vehicle, wherein the detection information   indicates a test result obtained when a detecting apparatus in the autonomous vehicle tests the autonomous vehicle; and generating a test interface according to the detection information, the test interface comprising a vehicle environment display interface and at least one of the following: a monitoring warning display interface, a debugging problem recording interface, and a path display interface;  displaying a surrounding environment of the autonomous vehicle during the test on the vehicle environment display interface;  performing at least one of:  displaying warning information of the autonomous vehicle during the test on the monitoring warning display interface;  displaying and recording debugging problem information of the autonomous vehicle during the test on the debugging problem recording interface; or displaying path information of the autonomous vehicle during the test on the path display interface; and sending the detection information to a server, so that the server generates and displays the test interface according to the detection information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663